THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY BE TRANSFERRED
ONLY IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED. THIS LEGEND
SHALL BE ENDORSED UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE.
 
 
FORTICELL BIOSCIENCE, INC.
PROMISSORY DEMAND NOTES
 
U.S. $750,000
Issuance Date:________, 2009
No.: PN-04-17-1
Maturity Date , ________2009

 
FOR VALUE RECEIVED, the undersigned, Forticell Bioscience, Inc., a Delaware
corporation (the "Borrower"), hereby promises to pay to the order of Holy Land
Art . Inc.(“HLA” or the "Lender") or to its order, at the principal office of
the Lender set forth herein, or at such other place as the Lender may designate
in writing to the Borrower, the principal sum of up to Seven hundred and fifty
thousand Dollars ($750,000), or such other amount as may be outstanding
hereunder, together with all accrued but unpaid interest (the “Principal
Balance”), in such coin or currency of the United States of America as at the
time shall be legal tender for the payment of public and private debts and in
immediately available funds, as provided in this note (the "Note").  Capitalized
terms not set forth herein shall have the meaning set forth in a certain DIP
Loan Agreement and Security Agreement, between the Borrower and Lender dated
May   , 2009.


1.               Principal and Interest Payments.
 
(a)           The Borrower shall repay in full the entire Principal Balance on
the Maturity Date as defined in the Security Agreement and DIP loan Agreement
which is the earliest of (a) the date which is ninety (90) days or the agreed to
180 days ), to the extent extended by Borrower,  after (i)entry of an Interim
Order or (ii) when loan is made unless such date is otherwise extended by Lender
in writing in its sole discretion, (b) the date of acceleration of the
Obligations of Borrower hereunder pursuant to Section 6, (c) the date of the
closing of a sale of all or substantially all of Borrower’s assets pursuant to
Section 363 of the Bankruptcy Code or a confirmed plan of reorganization, and
(d) the effective date of a plan of reorganization or arrangement in the Chapter
11 Case.
 
(b)           Interest shall be payable on the unpaid principal balance hereof
Loan from time to time outstanding hereunder at the annual rate of fifteen
percent (15%) per annum from the date hereof until paid. The unpaid principal
balance shall be paid in full on the due date specified above. Interest on the
unpaid outstanding principal sum of the Note shall be computed on the basis of
the actual number of days elapsed and a year of three hundred and sixty (360)
days.  Borrower shall pay the accrued and unpaid interest on any portion of the
Loans so paid or prepaid together with the repayment of principal.  The Borrower
may prepay the Note, including all accrued and unpaid interest at any time in
cash without penalty. 
 
 
 

--------------------------------------------------------------------------------

 
2.   Defaults - Upon the occurrence and during the continuance of an Event of
Default, referred to in Section 11 of the DIP Loan Agreement, (x) the
outstanding principal amount of the Loans (and any overdue and unpaid interest)
shall bear interest at the rate of the lesser of the maximum permitted by law or
seventeen percent (17%) per annum, computed and payable as provided above and
(y) Lender may require the payment in cash of accrued interest on demand..
 
3.               Amendments.  This Note may not be modified or amended in any
manner except in writing executed by the Borrower and the Lender.
 
4.           Headings.  Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
5.           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Lender in the exercise of any power, right or privilege hereunder
(including without limitation to perfect any security interest granted to Lender
by this Note) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
6.           Enforcement Expenses.  The Borrower agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys' fees and expenses.
 
7.           Severability.  The provisions of this Note are severable, and if
any provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
 
If any part of this Note cannot be enforced, then such fact shall not affect the
balance of the terms and provisions of this Note. Borrower does not agree or
intend to pay, and Lender does not agree or intend to contract for, charge or
collect, take, reserve or receive (collectively referred to herein as “charge or
collect”), any amount in the nature of interest or as fees for the loan
evidenced by this Note which would in any way or event (including demand,
prepayment or acceleration) cause Lender to charge or collect more for such loan
than the maximum Lender would be permitted to charge of collect by federal law
or the laws of the State of Delaware (as applicable). Any such excess interest
or unauthorized fee (but only to the extent of such excess interest or
unauthorized fee) shall, notwithstanding anything stated to the contrary, first
be applied to reduce the outstanding principal, interest and other sums due
under this Note, and after all such sums shall have been paid in full, refunded
to Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
8.
Governing Law Consent to Jurisdiction.

 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WITHIN SUCH STATE. BORROWER HERETO HEREBY CONSENTS AND AGREES THAT THE
BANKRUPTCY COURT SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN BORROWER AND LENDER PERTAINING TO THIS NOTE OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT; PROVIDED, THAT BORROWER
ACKNOWLEDGE THAT ANY APPEALS FROM THE BANKRUPTCY COURT MAY HAVE TO BE HEARD BY A
COURT OTHER THAN THE BANKRUPTCY COURT; PROVIDED FURTHER, THAT NOTHING IN THIS
NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LENDER.


 
BORROWER AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING DIRECTLY OR INDIRECTLY
TO THIS NOTE SHALL BE LITIGATED IN THE UNITED STATES BANKRUPTCY COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK BORROWER WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS THAT SERVICE OF PROCESS UPON BORROWER MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED,   DIRECTED TO BORROWER AT BORROWER’S
ADDRESS APPEARING ON LENDER’S RECORDS, AND SERVICE SO MADE SHALL BE DEEMED
COMPLETED THREE (3) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
 


9.          Waiver of Jury Trial Lender and Borrower hereby waive the right to a
trial by jury in any action or proceeding between such parties. Each of the
Borrower hereby waives and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit action or proceeding is brought in an unconventional
forum or that the venue of the suit action or proceeding is improper.
 
10.           Borrower Waivers.  Except as otherwise specifically provided
herein, the Borrower and all others that may become liable for all or any part
of the obligations evidenced by this Note, hereby waive presentment, demand,
notice of nonpayment, protest and all other demands and notices in connection
with the delivery, acceptance, performance and enforcement of this Note, and do
hereby consent to any number of renewals of extensions of the time or payment
hereof and agree that any such renewals or extensions may be made without notice
to any such persons and without affecting their liability herein and do further
consent to the release of any person liable hereon, all without affecting the
liability of the other persons, firms or Borrower liable for the payment of this
Note, AND DO HEREBY WAIVE TRIAL BY JURY.
 
  (a) Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment or dishonor, protest and notice of protest of this Note,
and all other notices in connection with the delivery, acceptance, performance,
default, or enforcement of the payment of this Note. Borrower further agrees
that its liability under this Note shall be unconditional and shall not be
affected in any manner by any indulgence, extension of time, renewal, waiver or
modification granted or consented by the Lender.
 
 
 

--------------------------------------------------------------------------------

 
(b) No failure to accelerate the debt evidenced by this Note due to default
hereunder, acceptance of a past due installment, or indulgences granted from
time to time shall be construed (i) as a novation of this Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of such right
of acceleration or of the right of Lender thereafter to insist upon strict
compliance with the terms of this Note or (ii) to prevent the exercise of such
right of acceleration by Lender or any other right granted hereunder or under
applicable law.
 
THE BORROWER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE LENDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
IN WITNESS WHEREOF, the Borrower has executed and delivered this Note as of the
date first written above.
 
 

  FORTICELL BIOSCIENCE, INC.            
By:
        Name: Alan W. Schoenbart, CEO and CFO                  

 
 
 